DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the communication filed on 01/21/2020; claim(s) 1-20 is/are pending herein; claim(s) 1, 10, & 16 is/are independent claim(s).
Allowable Subject Matter
Claims 4 & 6- 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13- 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Specifically, claims 4, 6- 7, & 13- 14 are novel and non-obvious over the prior arts of the record.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


in claims 16-20, “a controller” (see, line 4, claim 16). Examiner notes this element is described as a processor or like control device 114 (fig. 2) in the specification. See para. 0021.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10- 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claims 10- 15, the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed subject matter (a controller comprising one or memories and one or more processors”) of these claims, under BRI, encompasses “signal per se”. See MPEP 12106.03 (II). 
Specifically, when the claimed “one or more processors” are implemented with virtual processor/machine or software only entity (because the spec states the controller can be “another type of processing component. The processor may be implemented in hardware, firmware, and/or a combination of hardware and software” in para. 0021), the remaining physical elements of the claim 10 is “one or more memories”. PHOSITA knows that one or more memories can be interchangeably used with “computer readable medium”, which is known to include single per se unless the specification explicitly excludes this from the coverage. Here, the specification is silent on excluding signal per se from the machine readable media like claimed “one or more memories”. See, spec, ¶ 0021. Accordingly, under BRI, the claimed subject matter as a whole covers “signal per se” or a non-statutory embodiment. At least for this reason, claims 10- 15, are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5, 8, & 16- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. [Steiner] (US 20160361958 A1) in view of Applicant Admitted Prior Arts [AAPA].

Regarding claim 1, Steiner teaches a method comprising: ([0049]);
obtaining first data [signal from “transmit a signal to the ECU 105” having a controller 120. The very first few signal data is interpreted as claimed “first data”] related [the signal is somehow related to the pneumatic tire or other moving parts of the vehicle of Steiner. The vehicle of the Stiner can be like forklift because forklifts are well-known to use “pneumatic tires” rather than regular tires. See attached NPL article “Pneumatic and Cushion Tire Forklift Trucks” as an example evidence] to a plurality of positions of an implement [pneumatic “tires of a vehicle” mapped as “an implement” because the para. 0017 of the specification broadly describes/suggests a part of the vehicle that performs “a variety of tasks,” such as moving “left and right, and/or the like” as claimed “an implement”] of a work machine during a first time period ([0013-0016, 0025]);
 determining, based on2 the first data a first noise value [“average and/or absolute variance” for the acceleration/vibration information. The “processor circuitry 120 can be configured to process the received signal(s) and determine one or more operating states… the acceleration of the associated tire”] related to at least one velocity of the implement for the first time period [time for first samples, e.g., “times t=0 to t=10.” of fig. 3] ([0019, 0025]);
 obtaining second data [measurements signal received again in future time as shown in fig. 3, e.g., from t = 10 to t=35] related to a plurality of positions of the implement during a second time period, determining, based on the second data [processing the received signal again to generate “rate of change”], a second noise value [subsequent acceleration data shown in fig. 3] related to at least one from t =10 to t=35] ([0031, 0033, 0046]); 
determining, based on [“determine a change in pressure and/or acceleration, including a rate of change”. Here “rate of change” means using both the first and second acceleration values] the first noise value and the second noise value, a start of motion [“approximately t=10 to t=30, the rate of- change of the acceleration signal increases”. Transitioning to “period from approximately t=10 to t=55 can correspond to a drive state.” from “times t=0 to t=10. This portion of the signal can correspond to a stationary (stopped) and/or non-inflating/ deflating state”] of the implement ([30018, 0037-0041, 0054-0055]). 
Steiner teaches:
[0039] In operation, to determine the operating state(s) of a tire associated with the tire monitoring sensor 210, the controller 220 can determine a change in pressure and/or acceleration, including a rate of change (e.g., gradient, derivative, discrete time derivative), difference, and/or variance between two or more pressure and/or acceleration measurements obtained by, for example, the pressure sensor 260 and/or acceleration sensor 265. In one or more embodiments, the variance of the signal can correspond to the energy/power of the signal. The controller 220 can determine the average rate of change between two or more (e.g., 10) determined rate-of-change values and/or the average difference and/or variance between two or more difference/variance values. The controller 220 can then compare one or more average rate-of-change values and/or average difference/variance values to one or more threshold values. Based on the comparison(s), the controller 220 can determine one or more operating states. The controller 220 can then provide the ECU 105 with the current operating state(s) via the communication module 230. In one or more embodiments, the controller 220 can be configured to determine the absolute value of the rate-of-change and/or difference/variance values. The absolute values can then be compared with one or more threshold values to determine the operating state(s).

[0041] In this example, the vibrations can result in a generated acceleration signal that includes an increased variance and/or rate-of-change when compared t=10 to t=30, the rate-of-change of the acceleration signal increases (e.g., has a positive value) as the acceleration increases from 0 g to approximately 20 g. The acceleration remains constant from approximately t=30 to t=35 at a value of approximately 20 g. The rate-of-change of the acceleration signal then decreases (e.g., has a negative value) as the acceleration decreases from approximately 20 g to 0 g at approximately t=35 to t=55. The period from approximately t=10 to t=55 can correspond to a drive state. Here the acceleration signal increases and decreases while the rate-of-change and/or variance values of the signal are below threshold(s) indicative of a filling state. After t=55, the variance and the absolute value of the rate-of-change increase as the samples range between approximately 50 g to -50 g. Here, the variance and the absolute value of the rate-of-change are significantly larger than those during, for example, the drive state (t=10 to t=55). This portion (t.gtoreq.55) of the signal can indicate vibration caused by, for example, inflation/deflation of the tire and correspond to a filling state.

	[0045], In this example, the acceleration signal can be used to determine if the 	tire is moving.

[AltContent: arrow][AltContent: textbox (start of motion)]
    PNG
    media_image1.png
    375
    670
    media_image1.png
    Greyscale

 Although Steiner teaches/suggests of identifying the start of the motion from stationary position for the implement (pneumatic tire) of the vehicle/machine, it still does causing, based on determining the start of motion of the implement, the implement to be calibrated. That is Steiner does not teach performing of the calibration for its tires when the vehicle transition to the Drive state from the Stop state.
AAPA is directed to properly operating fluid based (hydraulic or pneumatic) vehicle [“machines used, for example, in the construction industry”] and its various implements ([0002]). Specifically, AAPA teaches a system and method comprising causing [“cases, proper calibration of the implement is based on identifying a minimum velocity of the implement”], based on determining the start [“identifying a minimum velocity”] of motion of the implement, the implement to be calibrated ([0003]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of AAPA and Steiner because they both are related to monitoring conditions of moving parts of a fluid based work machine/vehicle and (2) calibrate the implement (e.g., pneumatic tires or other pneumatic based tools) of the Steiner once the start of the motion (determining a minimum velocity) is determined as in AAPA. Doing so the system of Steiner can correct the problem of its implement moving faster or slower than the desired speed (AAPA, [0003]). Furthermore, AAPA teaches additional implements (e.g., “such as a blade, a bucket, and/or the like to perform one or more operations”) that may be controlled by its ECU 105.

Regarding claim 2, Steiner in view of AAPA further teaches/suggests the method of claim 1, wherein the first data includes [“position data (e.g., one or more height measurements, one or more angle measurements” of “blade, a bucket, and/or the like” in AAPA can be collected and processed/analyzed as the data for the tires of Steiner by PHOSITA to allow the ECU to also track the moving or stationary status of these tools of its vehicle] one or more height measurements of the implement during the first time period and the second data includes one or more height measurements of the implement during the second time period (AAPA, [002-003] & Figs. 3- 4 of Steiner).

Regarding claim 3, Steiner further teaches/suggests the method of claim 1, wherein determining the first noise value related to the at least one velocity of the implement for the first time period comprises: 
identifying one or more time intervals of the first time period (the controller knows the time period during the intervals in “sampling rate”] ([0031]; 
 21PATENT Docket No. 19-0841-73327 determining, based on the first data and for each time interval, of the one or more time intervals, a respective interval-position noise value [reading all samples acceleration] related to a set of positions of the implement for the time interval ([0031, 0039]);
 determining, based on the respective interval-position noise value of each time interval, of the one or more time intervals, a noise mean value [“average”] related to the set of positions of the implement for the first time period ([0039, 0052]); 
determining, based on the noise mean value [PHOSITA knows how to convert mean to standard deviation], a noise standard deviation value [“standard deviation” of acceleration] related to the plurality of positions of the implement for the first time period 

Regarding claim 5, Steiner further teaches/suggests the method of claim 1, wherein determining the first noise value related to the at least one velocity of the implement for the first time period comprises:
 identifying one or more time intervals of the first time period (the controller 120 knows the time/second elapsed in fig. 3); determining, based on the first data and for each time interval, of the one or more time intervals, a respective interval-velocity noise value [acceleration sensor signals at different time starting from t= 0] related to the at least one velocity of the implement for the time interval; and determining, based on the respective interval-velocity noise value of each time interval, of the one or more time intervals, the first noise value [average/variance acceleration or rate-of-change of the acceleration signal] related to the at least one velocity of the implement for the first time period ([031-0046, 0052], fig. 3 as discussed above in claim 3).

Regarding claim 8, Steiner further teaches/suggests the method of claim 1, wherein determining the start of motion of the implement comprises:
 determining a difference [“determine a difference, variance, standard deviation, etc. between two or more measurements by a corresponding sensor (e.g., 260, 265, or 270)…. non-consecutive measurements”] between the first noise value and the second noise value; determining that the difference satisfies a minimum values to one or more threshold values”, e.g., 10g in fig. 3] and determining [“Based on the comparison(s), the controller 220 can determine one or more operating states”, wherein the operating states include drive state from stop state], based on determining that the difference satisfies the minimum threshold, the start of motion of the implement (Figs. 3-4, [0033, 0039]).

Regarding claim 16, the rejection of claim 1 is incorporated. Therefore, only in summary, Steiner teaches/suggests an implement calibration system [“tire monitoring system 100”], comprising:
 an implement [“tires can be pneumatic tires”] associated with a work machine [“vehicle”. PHOSITA knows that forklift types of the vehicles use pneumatic tires] ([0014]); 
at least one sensing device [sensors 110.1-110.4] associated with the implement (figs. 1-2); and 
a controller [ECU 105] configured to: 
-obtain, from the at least one sensing device, first data [“receive one or more signals” for the first time] related to a plurality of positions of the implement during a first time period [e.g., t = 0 to t=10 second] and second data [“receive one or more signals” for the subsequent time] related to a plurality of positions of the implement during a second time period ([0019, 0050], fig. 3); 
determine, based on the first data, a first noise value [first average/variance acceleration data, e.g., from t= 0 to t=10] related to at least one velocity [acceleration and velocity are related as can be clear to PHOSITA] of the implement data [average/variance acceleration data from t= 10 to t = 35 seconds], a second noise value related to at least one velocity of the implement for the second time period (figs.3 -4, [0039]); 
determine [“approximately t=10 to t=30, the rateof- change of the acceleration signal increases (e.g., has a positive value) as the acceleration increases from 0 g to approximately 20 g.”], based on the first noise value and the second noise value, a start [change to the Drive state from Stop state] of motion of the implement ([0041-0042], figs. 3-4).
However, Steiner is silent on disclosing cause, based on determining the start of motion of the implement, the implement to be calibrated.
AAPA teaches that it is already known to calibrate the moving parts/one or more implements of a machine used in construction once the implement is identified to have a minimum velocity/in start of motion state ([002-0003]). Specifically, AAPA teaches it is known in the work machine art to cause, based on determining the start of motion of the implement, the implement to be calibrated ([0002- 0003]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of AAPA and Steiner because they both are related to monitoring conditions of moving parts of a fluid based work machine/vehicle and (2) calibrate the implement (e.g., pneumatic tires or other pneumatic based tools) of the Steiner once the start of the motion (determining a minimum velocity) is determined as in AAPA. Doing so the system of Steiner can correct the problem of its implement moving faster or slower than the desired speed (AAPA, [0003]). Furthermore, AAPA teaches additional implements (e.g., “such as a 

Regarding claim 17, Steiner further teaches/suggests the implement calibration system of claim 16, wherein the controller, when determining the first noise value related to the at least one velocity of the implement for the first time period, is configured to: 
identify one or more time intervals [seconds shown in x-axis of fig. 3] of the first time period (fig. 3);
 determine, based on the first data and for each time interval, of the one or more time intervals, a respective interval-position noise value related to at least one position of the implement for the time interval or a respective noise value related to at least one velocity of the implement for the time interval (reading of the acceleration values for each of the seconds/time); and determine, based on the respective interval-position noise value related to the at least one position of the implement of each time interval, of the one or more time intervals, or the respective noise value [average/variance from t = 0 to t= 10 and from t = 10 to t = 35] related to the at least one velocity of the implement of each time interval, of the one or more time intervals, the first noise value related to the at least one velocity of the implement for the first time period (Figs. 3- 4 & associated texts, [0042, 0052]).

Regarding claim 18, Steiner further teaches/suggests the implement calibration system of claim 16, wherein the implement is configured to stay [tire/vehicle is in stop 
Regarding claim 19, Steiner in view of AAPA further teaches/suggests the implement calibration system of claim 16 [using the technique of determining moving of the tire of the Steiner to AAPA’s “blade, a bucket, and/or the like” to determine the operating state like “Stop” or Drive], wherein the implement is a blade, a ripper, an auger, a bucket, a breaker, a hammer, a brush, a compactor, a cutter, a forked lifting device, or a grader bit (AAPA, [0002-003] & Fig. 3 of Steiner).
Regarding claim 20, Steiner in view of AAPA further teaches/suggests the implement calibration system of claim 16, wherein the at least one sensing device is an inertial measurement unit device, a local positioning system device [“monitoring sensors 110” of Steiner or “a position sensor associated with the implement” of AAPA], or a global positioning system device (Steiner, [0013-0016] & AAPA [0003]).

Claim 9- 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner in view of AAPA, and further in view of Omran et al. [Omran] (US 20170174219 A1). The combination of Steiner, AAPA, and Omran is referred as SAO hereinafter.

Regarding claim 10, the rejection of claim 1 is incorporated. Therefore, only in summary, Steiner teaches a controller [ECU 105, fig. 1], comprising:
controller 120], communicatively coupled to the one or more memories [memory 125], configured to: (fig. 1);
 obtain first data [“the signal” for the first time like t = 0 to t =15 in fig. 1] related to at least one position of an implement of a work machine [“vehicle” having pneumatic tires] during a first time period and second data [signal for the second time like t = 15 to t = 35] related to at least one position of the implement during a second time period, determine, based on the first data, a first noise value [first average/variance of the “acceleration”] related to at least one velocity of the implement for the first time period ([0039-0041]);
determine, based on the second data, a second noise value [second average/variance of acceleration while determining “rate-of-change values and/or the average difference and/or variance between”] related to at least one velocity [“rate of change of velocity… and/or other motion” and “drive” state of fig. 3] of the implement for the second time period ([0025, 0039-0041, 0054], fig. 3);
determine, based on the first noise value and the second noise value, a start of motion [“Based on the comparison(s), the controller 220 can determine one or more operating states” wherein the states include “Drive” from “Stop”] of the implement ([0039], fig. 4, S415);
 determine, based on the start of motion of the implement, a minimum implement velocity [PHOSITA knows that the acceleration data of fig. 3 can be converted to velocity and/or vice-versa] 
Steiner does not teach the features shown with strikethrough emphasis.
AAPA teaches that it is already known for the work vehicle’s controller to obtain various sensors data to determine a minimum implement velocity based on the start of the motion and to cause, based on the minimum implement velocity, the implement to be calibrated ([0002-003]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of AAPA and Steiner because they both are related to monitoring conditions of moving parts of a fluid based work machine/vehicle and (2) calibrate the implement (e.g., pneumatic tires or other pneumatic based tools) of the Steiner once the start of the motion (determining a minimum velocity) is determined as in AAPA. Doing so the system of Steiner can avoid the problem of its implement to move faster or slower than the desired speed (AAPA, [0003]). Furthermore, AAPA teaches additional implements (e.g., “such as a blade, a bucket, and/or the like to perform one or more operations”) that may be controlled by its ECU 105.
Steiner in view of AAPA still does not teach determining minimum power level to initiate the minimum implement velocity based on the start of the motion of the implement and using this information to calibrate the implement of the work machine.
Omran is directed to monitoring and controlling various implements/wheels of work machine (agricultural vehicle 10 shown in fig. 1) to achieve better fuel economy (Abstract, [0003]). Specifically, Omran teaches/suggests one or more processors 
determine, based on the start of motion of the implement, a minimum implement velocity [“a requested wheel speed”] and a minimum power level [“power requirement may be determined after the requested wheel speed is achieved” and “provides a minimum BSFC at a power”] to initiate the minimum implement velocity and cause, based on the minimum implement velocity and the minimum power level, the implement to be calibrated ([0016, 0024, 0031], fig. 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the above teachings of Omran in the system of Steiner in view of AAPA because they both are related to controlling operating of the wheels/implements of the work machine/vehicle and (2) modify the system of Steiner in view of AAPA to determine minimum power level required to achieve the minimum velocity and use the determined minimum power corresponding to the determined minimum velocity to calibrate the wheels/tires speed as in Omran. Doing so the ECU of the Steiner in view of AAPA can reduce occurrences of engine stalling while minimizing the fuel efficiency when the vehicle changes from Stop state to Drive state (Omran, [0013] & Fig. 3 of Steiner).  

Regarding claim 11, Omran in the above combination further teaches the controller of claim 10, wherein the minimum power level is provided by an implement control device of the work machine ([0031], “The control system 30 then determines a 

Regarding claim 12, SAO further teaches/suggests the controller of claim I 0, wherein the first data includes one or more angle measurements [“one or more angle measurements,” of AAPA is processed using the known technique (shown in fig. 3) of Steiner to expand (also measuring the state change in additional implementations of the vehicle) the usability of ECU of the Steiner] of the implement during the first time period, and the second data includes one or more angle measurements of the implement during the second time period (AAPA, [0003]).

Regarding claim 9, Steiner in view of AAPA further teaches the method of claim 1, wherein causing the implement to be calibrated comprises: determining a minimum implement velocity associated with the start of motion of the implement (AAPA, [0003]), but fails to teach the remaining features of the claim.
Omran is directed to monitoring and controlling various implements/wheels of work machine (agricultural vehicle 10 shown in fig. 1) to achieve better fuel economy (Abstract, [0003]). Specifically, as discussed above in claim 10, Omran teaches/suggests a method comprising determining a minimum power level associated with the start of motion of the implement, and causing, based on the minimum implement velocity and the minimum power level, a calibration map [“BSFC map 60”] that includes one or more entries to be created ([0016, 0024, 0031], fig. 3).
.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAO as in claim 10 in view of Czompo (US 20130102323 A1).

Regarding claim 15, SAO does not teach its ECU to apply, before determining the first noise value and before determining the second noise value [values shown in fig. 3 of Steiner], a low pass filter to the first data and the second data.
Czompo is directed to determining motion state of a movable device [mobile device 106 analogous to SAO’s tires because they both change states from stop to non-stationary] based on the sensed data from the sensors 316 (Abstract, figs. 1-2). Specifically, Czompo teaches a processor configured to:
low-pass filtering process” in stage 404] to the first data and the second data ([0020, 0075- 0078, 0099]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Czompo and SAO because they both are related to determining the change in motion state of a movable device subject to vibration and (2) have the controller 120 of the Steiner in SAO to apply low-pass filters to the received data before processing them to determine average/variance of the acceleration data as in Czompo. Doing so the determined first and second noise values (acceleration data) of the SAO will be free from secondary or irrelevant information (Czompo, [0007, 0020]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Han (US 20190061550 A1) is directed to method and apparatus for controlling power consumption of a vehicle based on the detected operating state of the vehicle. Specifically, Han teaches a method, comprising: 
obtaining first data [measured signals] related to a plurality of positions of an implement of a work machine during a first time period; determining, based on the first data, a first noise value [“value of the acceleration” during first time like in t = 0 in fig. 4b] related to at least one velocity of the implement for the first time period; obtaining second data related to a plurality of positions of the implement during a second time period; determining, based on the second data, a second noise value [value of the acceleration” during first time like in t = a in fig. 4b] related to at least one velocity of the implement for the second time period; determining, based on the first noise value and the second noise value, a start of motion [being in “first state value” that indicates switched from stopped state to started state] of the implement (Figs. 3-4b, [0056, 0080, 0102-0103]).
2) Singh et al. (US 20170036899) teaches automatically adjusting the position of an implement for a work vehicle (Abstract, fig. 1, [0003]).
Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347. The examiner can normally be reached Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SANTOSH R POUDEL/           Primary Examiner, Art Unit 2115                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “For example, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101  as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).” (emphasis added).
        2 Please note the specification in para. 0026 states “The control device 114 processes the first data to determine a first noise value”. Therefore, processing of the first data is used to somehow to generate noise data. PHOSITA knows acceleration/vibration data is related to noise because when there is acceleration, noise comes.
        
        3 “The drive state is active when one or more of the tires is rotating about its axle (i.e., the vehicle is motion)”